DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 2/25/2021 have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-4, 6-7, 11-13, 15-20, 22-23, 27-29, 31-36, 38-39, 43-45, 47-51 and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344670 (Li et al.) in view of US 2021/0377848 (Wu).
As to claims 1, 17 and 33, Li teaches a cellular Internet of Things (cIoT) user equipment (UE) for wireless communication (410, fig 9), comprising: 
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (see paragraphs 93, 98-101) configured to: 
receive an indication that a unified access control (UAC) parameter has changed (see paragraphs 27, 40 and 90), while obtaining a UAC system information (see paragraphs 29, 40 and 41, process of obtaining updated access parameters from RMSI and/or OSI is continuous),
wherein the UAC system information includes an update to the UAC parameter (see paragraphs 40 and 41, RMSI and/or OSI with the updated access parameters); and
acquire a scheduling information list in a system information block type 1 (SIB 1) based at least in part on receiving the indication while obtaining the UAC system information (see paragraph 41, scheduling information [~list] in SIB1 used to identify the RMSI and/or OSI having the updated parameters).
What is lacking from Li is the UAC system information being a UAC system information block (SIB).
In analogous art, Wu teaches that the UAC information may be specifically carried in a UAC SIB that’s identified by the SIB1 (see Wu, paragraph 80).
It would have been obvious to apply this teaching to Li so as to utilize a standard and widely used data block to send updated UAC parameters.
As to claims 11, 27 and 43, Li teaches a base station (405, fig 9) for wireless communication, comprising: 
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (see paragraphs 93, 98-101) configured to:
transmit an indication, that a unified access control (UAC) parameter has changed, while transmitting a UAC system information (see paragraphs 29, 37 and 38, process of transmitting updated access parameters from RMSI and/or OSI is continuous), 
wherein the UAC system information includes an update to the UAC parameter (see paragraphs 37 and 38, RMSI and/or OSI with the updated access parameters); and 
transmit a scheduling information list in a system information block type 1 (SIB 1) based at least in part on transmitting the indication while transmitting the UAC system information (see paragraph 41, scheduling information [~list] in SIB1 used to identify the RMSI and/or OSI having the updated parameters).
What is lacking from Li is the UAC system information being a UAC system information block (SIB).
In analogous art, Wu teaches that the UAC information may be specifically carried in a UAC SIB that’s identified by the SIB1 (see Wu, paragraph 80).
It would have been obvious to apply this teaching to Li so as to utilize a standard and widely used data block to send updated UAC parameters.
As to claims 2, 12, 18, 28, 34 and 44, Li further teaches wherein the indication that the UAC parameter has changed is included in a paging message (see paragraphs 37 and 40).
As to claims 3, 19 and 35, Li further teaches continuing to acquire, based at least in part on receiving the indication while obtaining the UAC SIB, the UAC SIB until the cIoT UE acquires the scheduling information list (see paragraphs 38 and 41).
As to claims 4, 13, 20, 29, 36 and 45, Li further teaches wherein the indication that the UAC parameter has changed comprises direct indication information (see paragraphs 37, 40 and 90, the indication of the update is explicitly in the message
As to claims 6, 15, 23, 31, 38 and 47, Li further teaches wherein the UAC SIB is obtained prior to a next system information modification period to occur (see paragraphs 27, 29, 38 and 41, the update would be obtained before SIB update cycle).
As to claims 7, 22 and 39, Li further teaches wherein obtaining the UAC SIB comprises: obtaining the UAC SIB based at least in part on the scheduling information list; and wherein acquiring the scheduling information list comprises: re-acquiring the scheduling information list (see paragraphs 38 and 41).
As to claims 16, 32 and 48, Li further teaches transmitting a subsequent UAC SIB that is indicated by the SIB 1 (see paragraphs 38 and 41).
As to claims 49-51, 53 and 54, Li further teaches wherein the indication is received while the cIoT UE is an idle mode or an inactive mode (see paragraphs 37 and 40).
As to claim 55, Li further teaches wherein the one or more processors, to receive the indication while obtaining the UAC SIB, are configured to: receive the indication while obtaining the UAC SIB based on a previous indication (see paragraphs 37, 38, 40 and 41, updates can happen any time and the UE periodically checks for updated parameters).
Claims 8-9, 24-25 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344670 (Li et al.) in view of US 2021/0377848 (Wu) as applied to claims 1, 11, 17, 27, 33 and 43 and further in view of US 2019/0215858 (Ishii).
As to claims 8, 24 and 40, what is lacking from Li is wherein the cIoT UE is configured to skip monitoring of one or more instances of the scheduling information list.
In analogous art, Li teaches skipping monitoring SIBs comprising SIB1 (~system information block type 1) if a paging notification doesn’t inform a UE of a change in system information (see Ishii, paragraphs 59, 189-192 and 206).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Li so as to allow the UE to preserve resources.
As to claims 9, 25 and 41, what is lacking from Li is wherein the cIoT UE is configured to skip monitoring of one or more instances of a scheduling information list of a unified access control system information block.
In analogous art, Li teaches skipping monitoring SIBs if a paging notification doesn’t inform a UE of a change in system information (see Ishii, paragraphs 59, 189-192 and 206).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Li so as to allow the UE to preserve resources.
Response to Arguments
Claims 10, 26 and 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641